TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00386-CR


                               Keith Anthony Collins, Appellant

                                                   v.

                                  The State of Texas, Appellee


                 FROM THE 426TH DISTRICT COURT OF BELL COUNTY
           NO. 40396, THE HONORABLE STEVEN J. DUSKIE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Keith Anthony Collins filed with the trial court a motion requesting that

the court release a pre-sentence investigation report that was used during a 2015 sentencing

hearing, and the trial court denied the motion. See Collins v. State, No. 03-15-00629-CR,

2016 WL 768447, at *5 (Tex. App.—Austin Feb. 26, 2016, pet. ref’d) (mem. op., not designated

for publication) (affirming Collins’s conviction for aggravated robbery). After Collins filed a

notice of appeal, the trial court certified that he has no right to appeal. See Tex. R. App.

P. 25.2(a)(2), (d). If a trial court does not certify that a defendant has the right to appeal, the

appeal “must be dismissed.” See id. R. 25.2(d). Accordingly, we dismiss the appeal for want of

jurisdiction. Cf. Collins v. State, No. 03-21-00045-CR, 2021 WL 520449, at *1 (Tex. App.—

Austin Feb. 12, 2021, no pet.) (determining that no statute grants defendants “the right to appeal

the denial of a post-conviction motion seeking a copy of the pre-sentence investigation report”

and dismissing appeal for want of jurisdiction).
                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Jurisdiction

Filed: September 24, 2021

Do Not Publish




                                               2